Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 
In regards to claim 1, which has been amended to recite the features of now canceled claim 2, Applicant argues the Examiner concedes that Latotzki (US 10496090) and Watanabe (US 20190232970) do not teach the amended features. Further that Maeda (US 20160012298) does not cure the deficiencies. In particular, that none of the cited references teaches the limitation “calculate a first distance and a second distance, the first distance being between a position of a vehicle at the request time point and an edge of the left lane… and the second distance being a distance between the position of the vehicle at the request time point and an edge of the right lane”. That instead Maeda teaches the recognizable distance L is a distance along the straight line to the edge of the white line candidate, not a distance from a position of the vehicle to an edge of the right lane. Further, that Maeda fails to disclose selecting a shorter of the first and second distance to use as a distance parameter and instead uses the longer to calculate road parameters. Applicant continues, therefore the combination of these three references fails to teach the claim. 
However, Maeda teaches the recognizable distance L is defined from the own vehicle to the farthest recognizable end point of a lane boundary candidate ([0011]) and therefore this distance is from the vehicle position at the request time point and Maeda reads upon this limitation. Further, Maeda teaches by observing the farthest recognizable end point of a lane boundary, the presence of a branch road may be understood. As both left and right lanes must be equally analyzed, when a branching road is determined, this must be associated with a shorter of the two lane segments when the other side does not have a branching road (see for example [0046], [0064]). As such, this provides for selecting the shorter of the two lane segments as a distance parameter which is then fed into speed control functions by adjusting the determination of the own lane. 
As such, this argument is unpersuasive. 
Applicant argues independent claim 7 is allowable for similar reasons to claim 1 as they cover similar subject matter. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims are allowable by virtue of their dependency. 
This argument is unpersuasive for the reasons given above as each independent claim has been fully rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Latotzki et al. (US 10496090) in view of Watanabe et al. (US 20190232970) and Maeda et al. (US 20160012298).
In regards to claim 1, Latotzki teaches a control apparatus for a vehicle, comprising: (Fig 1.)
an information acquisition device configured to acquire vehicle-surroundings information which is information on a surroundings situation of the vehicle; (Col 3 lines 27-37, vehicle includes sensing system 12 with at least one exterior facing sensor such as a camera or radar, which capture image data of the area surrounding the vehicle.) and 
a controller configured to perform driving support control including at least speed control for controlling a speed of the vehicle when a driving support operation state is an on state, and when the driving support operation state is the on state and a driving operation switching request for changing the driving support operation state from the on state to an off state is issued, change the driving support operation state from the on state to the off state at a driving operation switching time point at which a predetermined time has elapsed from a request time point at which the driving operation switching request is issued, (Col 3 lines 45-50, system 12 includes control unit or processor 18 which receives images, analyzes them, and controls the vehicle. Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, which is speed control of the vehicle while in the on state. When the driver takes control, the system is overridden and support is turned off and not provided. Col 7 lines 29-31, the time to handover control to a driver may be compared with time to a hazard occurring. Col 9 lines 1-21, when the estimated driver takeover time is less than the difference between the total action time and the estimated handling time, the driver is allowed to take control of the vehicle. This provides a switching request for changing the driving support operation state from on to off as support is no longer provided after the driver takes control. Col 5 lines 32-50, time to handover to a driver may be determined based on a table and conditions and is thereby predetermined, as such after a predetermined time, driving support is turned off.)
wherein the controller is configured to, when the driving support operation state is the on state and the driving operation switching request is issued, (Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, which is an on state of driving support until driver intervention.)
perform deceleration control, (Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, this is deceleration control.) and 
terminate the deceleration control at the driving operation switching time point, (Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, this terminates deceleration after the switching time when the driver takes over.)
	Latotzki does not teach
calculate a target speed at the driving operation switching time point in accordance with a situation in front of the vehicle determined based on the vehicle-surroundings information acquired at the request time point,
perform deceleration control in place of the speed control, the deceleration control being control such that the speed of the vehicle matches the target speed at the driving operation switching time point, 
wherein the information acquisition device is configured to acquire, as the vehicle- surroundings information, image data including a left lane line and a right lane line which define a lane in which the vehicle travels, and 
wherein the controller is further configured to, 
calculate a first distance and a second distance, the first distance being a distance between a position of the vehicle at the request time point and an edge of the left lane line, which is farthest in a travel direction of the vehicle regardless of whether the left lane is straight or curved, recognized from the image data at the request time point, and the second distance being a distance between the position of the vehicle at the request time point and an edge of the right lane line, which is farthest in the travel direction of the vehicle regardless of whether the right lane is straight or curved, recognized from the image data at the request time point, 
select a shorter one of the first distance and the second distance as a distance parameter, and 
calculate the target speed by using the distance parameter.
	However, Watanabe teaches determining a target speed for a vehicle at nodes on the travel path ahead of the vehicle ([0066]) and observing weather conditions and road conditions ahead of the vehicle and setting the target speed based on a speed limit determined using on these conditions ([0085], [0087], [0088]). The vehicle is then controlled to adjust to the target speed by accelerating or decelerating as appropriate ([0057]). An image sensor and radar sensor detecting various targets, including a lane line ([0034]) and the nodes of a road are defined in part by the lanes ([0037]) where nodes are used for target speed determinations ([0066]).
Further, Maeda teaches a white line detection section used to extract edge points of pairs of white line candidates which are lane boundary lines ([0035]). A pair of white lines having maximum priority are selected ([0036]). This is analyzing image data to determine left and right lanes defining the own lane. The white lines are analyzed and the recognizable distance L is used to determine the presence of a branching road ahead of the vehicle ([0045]), where the recognizable distance L is defined from the own vehicle to the farthest recognizable end point of a lane boundary candidate ([0011]). Both the left and right lane lines must be equally analyzed and a branching road is determined when the farthest recognizable distance L of one of the lane lines is observed to substantially change over a series of images ([0064]), which results in the farthest recognizable distance of this lane being shorter than farthest recognizable distance of the other lane. The shorter of these two distances thereby represents the presence of a branching road and is used to control the vehicle by adjusting the determination of the own lane ([0046]). The assessment of a branch road incorporates a determination that there is a likelihood of curvature deviation of a white line candidate ([0058]). As such, this applies equally to both straight and curved roads. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Latotzki, by incorporating the teachings of Watanabe and Maeda, such that target speed control is performed during driving support including deceleration control to cause the vehicle to travel at the target speed and while providing driving support, the farthest recognizable distances of each lane line are recognized and used to determine the presence of branching roads and better determine the own lane, regardless of whether the road is straight or curved, which is then incorporated into target speed control.
	The motivation to incorporate target speeds is that, as acknowledged by Watanabe, this stabilizes the own vehicle ([0013]) which one of ordinary skill in the art would have recognized improves comfort. The motivation to calculate such distances is that this allows for a better determination of the lane ([0046]), which allows for better defined control.

In regards to claim 3, Latotzki, as modified by Watanabe and Maeda, teaches the control apparatus according to claim 1, wherein the controller is further configured to perform, as the driving support control, steering control for controlling a steering angle of the vehicle such that the vehicle travels along a predetermined target travel line, (Col 7 lines 11-28, a safe harbor maneuver may be executed which may involve lane changing and following a path, this requires steering control and a steering angle to be set.) and 
the controller is further configured to, when the driving support operation state is the on state and the driving operation switching request is issued, (Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, which is an on state of driving support until driver intervention.)
set the target travel line by shifting to a side of a specific lane line of the target travel line used until the request time point, the specific lane line being a lane line corresponding to a longer one of the first distance and the second distance, (Col 7 lines 11-28, safe harbor maneuver may be executed by following a path, including changing lanes towards a shoulder. This necessarily may be in either direction depending on the conditions, for example, when the branching road of Maeda intersects from the left, the vehicle may shift towards the right provided this is determined to be safer, and removing this case would cause the reference to cease to function.) and 
perform the steering control such that the vehicle travels along the set 43target travel line. (Col 7 lines 11-28, vehicle may be caused to follow along safe harbor path plan.)

In regards to claim 4, Latotzki, as modified by Watanabe and Maeda, teaches the control apparatus according to claim 1, wherein the controller is further configured to set, as the target speed, a speed allowing the vehicle to be stopped at a position away from the position at the request time point of the vehicle by the distance parameter, under an assumption that a driver decelerates the vehicle at a predetermined deceleration after the driving operation switching time point. (Col 7 lines 11-28 a safe harbor maneuver may be executed to stop the vehicle at a safest position, for example a roadside parking spot or nearby parking space, this requires controlling speed and thereby setting target speeds. Col 7 lines 38-47, the driver may be allowed to take control midway through partially executed safe harbor maneuvers under specific circumstances, depending on severity and how well the driver may be able to understand the situation. As such, provided the driver understands deceleration is necessary, the driver may take control under such an assumption and the driver may stop at any point considered safest. As this is conditional on all factors of the environment, the safest stopping position absolutely must include the case of allowing stopping at a position a distance away equivalent to the farthest recognizable distance of Maeda as already incorporated.)

In regards to claim 5, Latotzki, as modified by Watanabe and Maeda, teaches the control apparatus according to claim 1, wherein the controller is further configured to, when the driving support operation state is the on state and the driving operation switching request is issued, (Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, which is an on state of driving support until driver intervention.)
determine whether or not a driver is in a manual driving possible state in which the driver can drive the vehicle, (Col 9 lines 1-21, when the estimated driver takeover time is less than the difference between the total action time and the estimated handling time, the driver is allowed to take control of the vehicle, otherwise the driver is considered not able to adequately take control of the vehicle and manual driving is not possible.) and 
	Latotzki also teaches the vehicle may have insufficient information to determine avoidance maneuver other than braking, but a human driver may be able to understand the scene better and thereby take better control and take steering maneuvers (Col 5 lines 10-31). 
	Watanabe teaches setting a target speed for each node of a travel path of the vehicle ([0066])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Latotzki, as already modified by Watanabe, by further incorporating the teachings of Watanabe, such that the travel path of the vehicle is evaluated and a target speed is calculated for each node of the travel path, where the travel path includes a determination of whether a driver can adequately take control of the vehicle and perform evasive maneuvers including steering around, or only deceleration by the semi-autonomous system is provided. This results in the case in which manual driving speed does not decelerate and therefore the target speed in the semi-autonomous driving state is lower than that of the manual driving state. 
	The motivation to do so is the same as acknowledged by Watanabe in regards to claim 1 above. 

In regards to claim 6, Latotzki, as modified by Watanabe and Maeda, teaches the control apparatus according to claim 1, wherein the controller is further configured to, when the driving support operation state is the on state and the driving operation switching request is issued, (Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, which is an on state of driving support until driver intervention.)
Watanabe also teaches observing weather conditions and road conditions ahead of the vehicle and reducing the target speed based on a speed limit determined using on these conditions, including determining if the road is wet, snow covered, or frozen ([0085], [0087], [0088]). A wet state is a surface states in which the wheels of the vehicle are more slippery than a dry road surface state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Latotzki, as already modified by Watanabe and Maeda, by further incorporating the teachings of Watanabe, such that a determination of the road surface state of the road ahead of the vehicle is made, including if the road surface is wet which is more slippery, and then reducing the target speed when it is determined that the road surface is wet. 
The motivation to do so is the same as acknowledged by Watanabe in regards to claim 1 above.  

In regards to claim 7, Latotzki teaches a control method for a vehicle including an information acquisition device and a controller, the control method comprising: (Figs 1-7, while a method is not explicitly shown, the system must still follow processing steps to perform the operations of the system.)
acquiring by the information acquisition device vehicle-surroundings information which is information on a surroundings situation of the vehicle; (Col 3 lines 27-37, sensing system with at least one exterior facing sensor such as a camera or radar captures image data of the area surrounding the vehicle.) and 
performing by the controller driving support control including at least speed control for controlling a speed of the vehicle when a driving support operation state is an on state, (Col 3 lines 45-50, system includes control unit or processor which receives images, analyzes them, and controls the vehicle. Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, which is speed control of the vehicle while in the on state. When the driver takes control, the system is overridden and support is turned off and not provided.)
wherein the control method comprises: in a case where the driving support operation state is the on state and a driving operation switching request for changing the driving support operation state from the on state to an off state is issued, (Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, which is an on state of driving support until driver intervention.)
changing by the controller the driving support operation state from the on state to the off state at a driving operation switching time point at which a predetermined time has elapsed from a request time point at which the driving operation switching request is issued, (Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, which is speed control of the vehicle while in the on state. When the driver takes control, the system is overridden and support is turned off and not provided. Col 7 lines 29-31, the time to handover control to a driver may be compared with time to a hazard occurring. Col 9 lines 1-21, when the estimated driver takeover time is less than the difference between the total action time and the estimated handling time, the driver is allowed to take control of the vehicle. This provides a switching request for changing the driving support operation state from on to off as support is no longer provided after the driver takes control. Col 5 lines 32-50, time to handover to a driver may be determined based on a table and conditions and is thereby predetermined, as such after a predetermined time, driving support is turned off.)
performing by the controller deceleration control, (Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, this is deceleration control.) and 
terminating by the controller the deceleration control at the driving operation switching time point (Col 1 lines 43-44, the system controls the vehicle by slowing it down until the driver is ready to take control of the vehicle, this terminates deceleration after the switching time when the driver takes over.)
	Latotzki does not teach: 
calculating by the controller a target speed at the driving operation switching time point in accordance with a situation in front of the vehicle determined based on the vehicle-surroundings information acquired at the request time point, 
performing by the controller deceleration control in place of the speed control, the deceleration control being control such that the speed of the vehicle matches the target speed at the driving operation switching time point,
wherein the acquiring the vehicle-surroundings information further comprises acquiring, as the vehicle-surroundings information, image data including a left lane line and a right lane line which define a lane in which the vehicle travels, and 
wherein the control method further comprises: in the case where the driving support operation state is the on state and the driving operation switching request is issued, 
calculating by the controller a first distance and a second distance, the first distance being a distance between a position of the vehicle at the request time point and an edge of the left lane line, which is farthest in a travel direction of the vehicle regardless of whether the left lane is straight or curved, recognized from the image data at the request time point, and the second distance being a distance between the position of the vehicle at the request time point and an edge of the right lane line, which is farthest in the travel direction of the vehicle regardless of whether the right lane is straight or curved, recognized from the image data at the request time point, 
selecting by the controller a shorter one of the first distance and the second distance as a distance parameter, and 
calculating by the controller the target speed by using the distance parameter.
	However, Watanabe teaches determining a target speed for a vehicle at nodes on the travel path ahead of the vehicle ([0066]) and observing weather conditions and road conditions ahead of the vehicle and setting the target speed based on a speed limit determined using on these conditions ([0085], [0087], [0088]). The vehicle is then controlled to adjust to the target speed by accelerating or decelerating as appropriate ([0057]). An image sensor and radar sensor detecting various targets, including a lane line ([0034]) and the nodes of a road are defined in part by the lanes ([0037]) where nodes are used for target speed determinations ([0066]).
Further, Maeda teaches a white line detection section used to extract edge points of pairs of white line candidates which are lane boundary lines ([0035]). A pair of white lines having maximum priority are selected ([0036]). This is analyzing image data to determine left and right lanes defining the own lane. The white lines are analyzed and the recognizable distance L is used to determine the presence of a branching road ahead of the vehicle ([0045]), where the recognizable distance L is defined from the own vehicle to the farthest recognizable end point of a lane boundary candidate ([0011]). Both the left and right lane lines must be equally analyzed and a branching road is determined when the farthest recognizable distance L of one of the lane lines is observed to substantially change over a series of images ([0064]), which results in the farthest recognizable distance of this lane being shorter than farthest recognizable distance of the other lane. The shorter of these two distances thereby represents the presence of a branching road and is used to control the vehicle by adjusting the determination of the own lane ([0046]). The assessment of a branch road incorporates a determination that there is a likelihood of curvature deviation of a white line candidate ([0058]). As such, this applies equally to both straight and curved roads.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Latotzki, by incorporating the teachings of Watanabe and Maeda, such that target speed control is performed during driving support including deceleration control to cause the vehicle to travel at the target speed and while providing driving support, the farthest recognizable distances of each lane line are recognized and used to determine the presence of branching roads and better determine the own lane, regardless of whether the road is straight or curved, which is then incorporated into target speed control. 
	The motivation to incorporate target speeds is that, as acknowledged by Watanabe, this stabilizes the own vehicle ([0013]) which one of ordinary skill in the art would have recognized improves comfort. The motivation to calculate such distances is that this allows for a better determination of the lane ([0046]), which allows for better defined control.

In regards to claim 9, Latotzki, as modified by Watanabe and Maeda, teaches the control method according to claim 7. 
Claim 9 recites a method having substantially the same features of claim 3 above, therefore claim 9 is rejected for the same reasons as claim 3. 

In regards to claim 10, Latotzki, as modified by Watanabe and Maeda, teaches the control method according to claim 7.
Claim 10 recites a method having substantially the same features of claim 4 above, therefore claim 10 is rejected for the same reasons as claim 4. 

In regards to claim 11, Latotzki, as modified by Watanabe and Maeda, teaches the control method according to claim 7.
Claim 11 recites a method having substantially the same features of claim 5 above, therefore claim 11 is rejected for the same reasons as claim 5. 

In regards to claim 12, Latotzki, as modified by Watanabe and Maeda, teaches the control method according to claim 7.
Claim 12 recites a method having substantially the same features of claim 6 above, therefore claim 12 is rejected for the same reasons as claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herman et al. (US 20210009137) teaches determining road surface conditions, including wetness, ahead of a vehicle and adjusting vehicle speed based on this determination. 
Insana (US 20200130697) teaches determining adjusting vehicle driving parameters, such as speed, based on determining if the road becomes wet. 
Kawano et al. (US 20180204073) teaches determining apoapse points of lane lines which are farthest recognizable points and the distance to them. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661       

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661